748 N.W.2d 849 (2008)
Elizabeth FARLEY, as Personal Representative for Franklin Farley, Plaintiff-Appellee,
v.
Nevine M. CARP, M.D., John Schairer, D.O., and Garden City Osteopathic Hospital, Defendants, and
Advanced Cardiovascular Health Specialists, P.C., Defendant-Appellant.
Docket No. 136028. COA No. 283418.
Supreme Court of Michigan.
May 27, 2008.
On order of the Court, the application for leave to appeal prior to decision by the Court of Appeals is considered, and it is DENIED, because the Court is not persuaded that the question presented should be reviewed by this Court before consideration by the Court of Appeals.